Citation Nr: 1138941	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1948 to May 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 RO rating decision that granted service connection and a noncompensable rating for right ear hearing loss, effective November 15, 2008.  By this decision, the RO also denied service connection for left ear hearing loss.  

In March 2011, the Veteran testified at a Travel Board hearing at the RO.  

In an April 2011 decision, the Board granted service connection for left ear hearing loss.  The Board remanded the issue of entitlement to an initial higher (compensable) rating for bilateral hearing loss for further development.  

An April 2011 RO decision, granted service connection and a 10 percent rating for left ear hearing loss, effective November 15, 2005.  The RO apparently continued the noncompensable rating for right ear hearing loss.  

The Board observes that the April 2011 RO decision (noted above) incorrectly granted service connection for left ear hearing loss as a separate disability from the Veteran's service-connected right ear hearing loss.  The Board notes that the RO should have recharacterized the Veteran's service-connected right ear hearing loss and left ear hearing loss, as bilateral hearing loss, and assigned an appropriate rating for that disability.  

An August 2011 RO decision recharacterized the Veteran's service-connected right ear hearing loss and left ear hearing loss, as bilateral hearing loss, and assigned a 60 percent rating, effective November 15, 2008.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by no more than auditory acuity Level VII in the right ear and auditory acuity Level XI in the left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule.  

In this case, in a November 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection for bilateral hearing loss, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  A March 2005 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in August 2011.  

Additionally, the Board notes that this appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; post-service private and VA treatment records; VA examination reports; a lay statement; and an article submitted by the Veteran.  

Further, the Board notes the Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the claim for an increased rating.  The VLJ did specifically address the Veteran's claim for service connection for left ear hearing loss (which was later granted) and that issue specifically affects the issue of entitlement to a higher rating for bilateral hearing loss.  The Veteran and his representative also discussed with the VLJ their contentions that if the Veteran was service-connected for his left ear hearing loss, his disability rating for bilateral hearing loss would be increased.  Further, the VLJ essentially asked questions directed at identifying whether the Veteran had symptoms regarding the schedular criteria for a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with this claim.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, although the Board finds that the Veteran was not prejudiced by any of the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes the following:  his contentions; service treatment records; post-service private and VA treatment records; VA examination reports; a lay statement; and an article submitted by the Veteran.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).   

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

A regulation, 38 C.F.R. § 4.86, also provides an alternative method for rating exceptional patterns of hearing impairment.  Such regulation provides:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

A February 2005 audiological from Surgical Clinic, Inc., noted pure tone thresholds in the Veteran's right ear of 65, 70, 75, and 75 decibels at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold in the Veteran's right ear was 71 decibels.  Pure tone thresholds in the Veteran's left ear were 95, 85, 85, and 85 decibels at the same frequencies.  The average pure tone threshold in the Veteran's left ear was 88 decibels.  The report noted speech recognition scores of 84 percent in the Veteran's right ear and 0 percent in the Veteran's left ear.  The examiner indicated that the Veteran had moderate to profound sensorineural hearing loss in his right ear and severe to profound sensorineural hearing loss in his left ear.  The Board observes that the examiner did not specifically indicate whether the Maryland CNC Test was used in regard to the speech recognition scores noted above.  The Board notes, however, that for the purposes of this decision, the Board will assume that the Maryland CNC test was used by the examiner.  

An April 2006 VA audiological examination report indicated that pure tone thresholds in the Veteran's right ear were 75, 75, 75, and 85 decibels at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold in the Veteran's right ear was 78 decibels and the speech recognition ability, using the Maryland CNC Test, was 82 percent.  Pure tone thresholds in the Veteran's left ear were 90, 75, 80, and 80 decibels at the same frequencies.  The average pure tone threshold in the Veteran's left ear was 81 decibels and the speech recognition ability, using the Maryland CNC Test, was 0 percent.  The examiner indicated that the audiological test results identified a moderately severe sloping to profound sensorineural hearing loss in the Veteran's right ear and a profound rising to severe and sloping again to profound sensorineural hearing loss in his left ear.  The examiner reported that speech reception thresholds reflected better hearing in the Veteran's right ear and could not be assessed in his left ear as he was unable to repeat any speech stimuli.  It was noted that speech recognition scores revealed good ability in the right ear and no measurable ability in the left ear.  

Private and VA treatment records dated from July 2006 to November 2011 show treatment for multiple disorders, including bilateral hearing loss.  

For example, a February 2009 VA audiological evaluation report noted that pure tone thresholds in the Veteran's right ear were 75, 75, 75, and 80 decibels at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold in the Veteran's right ear was 76 decibels and the speech recognition ability, using the Maryland CNC Test, was 84 percent.  Pure tone thresholds in the Veteran's left ear were 90, 70, 70, and 80 decibels at the same frequencies.  The average pure tone threshold in the Veteran's left ear was 78 decibels and the speech recognition ability, using the Maryland CNC Test, was 0 percent.  The examiner indicated that the Veteran had moderate to profound sensorineural hearing loss with good word recognition in his right ear and severe to profound sensorineural hearing loss with no functional word recognition in his left ear.  

The most recent May 2011 VA audiological examination report indicated that pure tone thresholds in the Veteran's right ear were 75, 80, 85, and 90 decibels at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold in the Veteran's right ear was 83 decibels and that speech recognition ability, using the Maryland CNC Test, was 72 percent.  Pure tone thresholds in the Veteran's left ear were 95, 85, 90, and 95 decibels at the same frequencies.  The average pure tone threshold in the Veteran's left ear was 91 decibels and that speech recognition ability, using the Maryland CNC Test, was 0 percent.  The examiner indicated that testing revealed moderately severe to profound sensorineural hearing loss from 250 to 4000 Hertz, with a profound loss at 8000 Hertz, and fair word recognition at 72 percent, in the Veteran's right ear and profound to severe to profound sensorineural hearing loss from 250 to 4000 Hertz, with a profound loss at 8000 Hertz, and poor word recognition of 0 percent, in the Veteran's left ear.  The diagnosis was bilateral sensorineural hearing loss ranging from severe to profound.  

A July 2011 addendum to the May 2011 audiological examination report indicated that the Veteran's claims file was thoroughly reviewed in July 2011.  

The Board observes that the February 2005 audiological evaluation report from Surgical Clinic, Inc., rendered decibel averages and speech discrimination scores that correlate to auditory Level III in the Veteran's right ear and auditory acuity Level XI in the left ear under Table VI of 38 C.F.R § 4.85.  The Board notes, however, that the right ear and left ear findings do qualify for consideration under Table VIA of 38 C.F.R. § 4.86(a).  Using that section, the Veteran's hearing level in his right ear translates to auditory acuity Level VI and his hearing level in his left ear translates to auditory acuity Level VIII.  As the results under Table VIA are higher for the Veteran's right ear, but not for his left ear, the auditory acuity level under Table VIA will be used for his right ear (Level VI) and the auditory acuity level under Table VI will be used for his left ear (XI).  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 50 percent rating for bilateral hearing loss under Diagnostic Code 6100.  As noted above, the examiner at the February 2005 audiological evaluation from Surgical Clinic, Inc., did not specifically indicate whether the Maryland CNC Test was used in regard to the speech recognition scores.   The Board observes that if the Maryland CNC Test was not used, the audiological evaluation report is incomplete for VA purposes.  See 38 C.F.R. § 4.85.  For the purposes of this decision, the Board will assume that the Maryland CNC Test was used by the examiner at that time.  The Board notes that even assuming that the Maryland CNC Test was used, the results of the February 2005 audiological evaluation report from Surgical Clinic, Inc., warrant a lower rating (50 percent) than the already assigned 60 percent rating.  

The Board observes that the April 2006 VA audiological examination report rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level V in the right ear and auditory acuity Level XI in the left ear under Table VI of 38 C.F.R. § 4.85.  The Board notes, however, that the right ear and left ear findings do qualify for consideration under Table VIA of 38 C.F.R. § 4.86(a).  Using that section, the Veteran's hearing level in his right ear translates to auditory acuity Level VII and his hearing level in his left ear translates to auditory acuity Level VII.  As the results under Table VIA are higher for the Veteran's right ear, but not for his left ear, the auditory acuity level under Table VIA will be used for his right ear (Level VII) and the auditory acuity level under Table VI will be used for his left ear (XI).  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 60 percent rating for bilateral hearing loss under Diagnostic Code 6100.  

The Board notes that the February 2009 VA audiological evaluation report rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level III in the right ear and auditory acuity Level XI in the left ear under Table VI of 38 C.F.R. § 4.85.  The Board observes, however, that the right ear and left ear findings again qualify for consideration under Table VIA of 38 C.F.R. § 4.86(a).  Using that section, the Veteran's hearing level in his right ear translates to auditory acuity Level VI and his hearing level in his left ear translates to auditory acuity Level VII.  As the results under Table VIA are higher for the Veteran's right ear, but not for his left ear, the auditory acuity level under Table VIA will be used for his right ear (Level VI) and the auditory acuity level under Table VI will be used for his left ear (XI).  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 50 percent rating for bilateral hearing loss under Diagnostic Code 6100.  As discussed above, the Board notes that although the results warrant a 50 percent rating, the Veteran is already assigned a higher 60 percent rating for bilateral hearing loss under Diagnostic Code 6100.  

The most recent May 2011 VA audiological examination report rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level VII in the right ear and auditory acuity Level XI in the left ear under Table VI of 38 C.F.R. § 4.85.  The Board observes, however, that the right ear and left ear findings also qualify for consideration under Table VIA of 38 C.F.R. § 4.86(a).  Using that section, the Veteran's hearing level in his right ear translates to auditory acuity Level VII and his hearing level in his left ear translates to auditory acuity Level IX.  As the results under Table VIA are the same for the Veteran's right ear, but not for his left ear, the auditory acuity level under Table VI and VIA will be used for his right ear (Level VII) and the auditory acuity level under Table VI will be used for his left ear (XI).  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 60 percent rating for bilateral hearing loss under Diagnostic Code 6100.  

Based on the reports during the period of the appeal, none of the Veteran's hearing tests support findings that would warrant more than the assigned 60 percent rating.  

This is an initial rating case, on appeal from the decision granting service connection.  The Board finds that there are no distinct periods of time, since the effective date of service connection, during which the Veteran's bilateral hearing loss has been more than 60 percent disabling.  Thus "staged ratings" greater than a 0 percent rating are not warranted for any period of time since the effective date of service connection.  Fenderson, supra.  

The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected bilateral hearing loss.  The Board notes, however, that applying the rating criteria to the audiological test results does not warrant more than the currently assigned 60 percent rating.  The use of hearing aids does not affect the Veteran's rating, as hearing tests are conducted without hearing aids.  38 C.F.R. § 4.85(a).  

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule provides for higher ratings for Veteran's hearing loss, but findings supporting a higher rating have not been documented.  In addition, it has not been shown that the service-connected disability has required frequent periods of hospitalization or has produced marked interference with the Veteran's capacity for employment.  For these reasons, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.
  
In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

Here, the most recent May 2011 VA audiological examination report, to include the July 2011 addendum, as well as the April 2006 VA audiological examination report, contained detailed descriptions of the Veteran's subjective complaints.  The examiner at the most recent May 2011 VA audiological examination specifically concluded that the Veteran's hearing loss would significantly impact his occupational functioning, but did not specifically indicate that his hearing loss disability impaired his ability to work in all work environments.  The Board has also considered the written statements the Veteran submitted in support of his claim.  While the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.  

As the preponderance of the evidence is against the claim for a rating higher than 60 percent for bilateral hearing loss, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating higher than 60 percent for bilateral hearing loss is denied.  


REMAND

The remaining issue on appeal is entitlement to a TDIU rating.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board observes that a request for a TDIU rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU rating is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  

The Board notes that the May 2011 VA audiological examination report related a diagnosis of bilateral sensorineural hearing loss ranging from severe to profound.  The examiner specifically indicated that the Veteran's bilateral hearing loss would have significant effects on his occupational functioning.  

Additionally, in a September 2011 informal hearing presentation, the Veteran's representative raised the issue of entitlement to a TDIU rating.  The Veteran's representative reported that the Veteran was a school teacher and that resuming his career would be difficult as he was completely deaf in one ear.  The Board finds, therefore, that the record raises the issue of a TDIU claim in this matter.  

In this case, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2010) because his bilateral hearing loss and tinnitus, which are rated as 60 percent and 10 percent disabling, respectively, arise from a common etiology.  Id.  Moreover, the Board observes that the Veteran has not been afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether his service-connected disabilities, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The Board is of the view that such an examination is necessary.  38 C.F.R. § 3.159 (2010).

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided VCAA notice as to his claim for entitlement to TDIU.  Thus, on remand the RO should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issue of entitlement to TDIU.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed the impact of his bilateral hearing loss and tinnitus on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Have the Veteran undergo an appropriate VA examination to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should describe current impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

4.  Thereafter, adjudicate the claim for entitlement to a TDIU rating.  If any benefit sought on appeal is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


